Order entered July 26, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00423-CV

                                  ZAAN, LLC, Appellant

                                             V.

BARRY SANGANI, SANGINI PROPERTIES, LTD. AND KATHY WEBSTER, Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-02993-2009

                                         ORDER
       The Court has before it appellees’ July 24, 2013 unopposed second motion for extension

of time to file briefs. The Court GRANTS the motion and ORDERS appellees to file their

briefs by August 26, 2013.    No further extensions will be granted absent a showing of

exceptional circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE